DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in WIPO on 8/7/2018. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 10, 13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 recite the limitation “the steel contains…with the balance consisting of iron”. It is not clear from this limitation whether the claimed composition is meant to be open-ended or close-ended. Because claim 7 further introduces additional alloying elements, it is presumed to be open-ended for purposes of examination.
Claim 10 recites “having a wire diameter” which is indefinite because it is not clear whether this refers to the claimed copper-coated steel wire or the core wire of the claimed steel wire. For purposes of examination, either interpretation will be considered.
Claims 13 and 15 recite “a surface layer disposed to include a surface”. It is not clear what this limitation means. How is a layer disposed so as to include a surface? For purposes of examination “disposed to include a surface” is ignored.
Dependent claims not addressed are indefinite by virtue of dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sugimura et al. (US 2015/0360309).
Regarding claim 1, Sugimura teaches a wire having a steel core, a first zinc plating layer formed on the surface of the steel core and a subsequent copper layer formed on the zinc layer (¶ 30). Sugimura does not teach that these plating layers contain other metals, accordingly the first plating layer (corresponding to the claimed intermediate layer) contains more zinc than the rest of the coating.
Regarding claim 3, Sugimura does not expressly teach an adhesion strength between the steel core and the coating layer. However, according to the instant specification, a zinc concentration of at least 0.5 at% achieves the desired adhesion strength (see Spec., at ¶ 22). Sugimura teaches a Zn content of more than 0.5 at% (see 
Regarding claim 8, Sugimura teaches a tensile strength of at least 2000 MPa (¶ 18).
Regarding claim 9, given that the coating of the prior art is also copper, one of ordinary skill in the art would expect the coating to have a similar hardness to that claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 10, Sugimura teaches a wire diameter of 30-200 µm, which lies within the claimed range.
Regarding claim 12, given the substantially similar structure and composition of the prior art to the claimed invention, one of ordinary skill in the art would expect a substantially similar tensile strength, electrical conductivity and diffusible hydrogen concentration of the prior art coated steel wire, absent objective evidence to the contrary. See MPEP 2112.
Claims 1, 3, 8-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agresti (WO 2018/233986).
Regarding claim 1, Agresti teaches a wire having a steel core, a first layer of zinc alloy around the steel core and a second layer of copper around the first layer (¶ 6). The second layer is all copper (¶ 6), the first layer corresponding to the claimed intermediate layer) has more zinc than the second layer combined.
Regarding claim 3, Agresti does not expressly teach an adhesion strength between the steel core and the coating layer. However, according to the instant 
Regarding claims 8 and 11-12, given the substantially similar structure and composition of the prior art to the claimed invention, one of ordinary skill in the art would expect a substantially similar tensile strength, electrical conductivity and diffusible hydrogen concentration of the prior art coated steel wire, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 9, given that the coating of the prior art is also copper, one of ordinary skill in the art would expect the coating to have a similar hardness to that claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 10, Agresti teaches the steel core has a diameter of 0.30 mm to 1.0 mm (¶ 6), which lies within the claimed range.
Regarding claim 14, Agresti teaches using the coated steel wire to form a cord of twisted wires (¶ 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Agresti (WO 2018/233986), as applied to claim 1.
The limitations of claim 1 have been addressed above.
Regarding claim 2, Agresti teaches the first zinc alloy layer is a Cu-M-Zn alloy, where M is chosen from one or more metals (¶ 11). Agresti teaches the composition of the first and second layers together are represented by 58%-75% wt Cu, and 0.5%-10% wt for each M (¶ 11). The amount of Zn in the two layers is therefore a maximum content of about 15% at, which overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 5-7, Agresti teaches the steel has a minimum carbon content of 0.65%, Si ranges from 0.05%-0.50% and Mn ranges from 0.10%-0.70% (¶ 35). Agresti further teaches the steel may contain Ni from 0.10%-0.60%, Cr from 0.10%-0.50%, Mo from 0.10%-0.30%, and V from 0.05%-0.30% (¶ 36). These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agresti (WO 2018/233986), as applied to claim 1, further in view of Makoto (JP 2017-128746).
Regarding claim 4, the limitations of claim 1 have been addressed above. Agresti does not expressly teach the steel core has a pearlite structure. Makoto teaches that in making wires, steel having a pearlite structure is suitable for wire drawing (p. 1, ¶ 3). It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify Agresti according to the teachings of Makoto in terms of achieving a pearlite .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Agresti (WO 2018/233986), as applied to claim 1, further in view of Masao (JP S59-194621).
Regarding claim 13, the limitations of claim 1 have been addressed above. Agresti does not expressly teach a surface layer on the coated wire. Masao teaches a steel wire which is coated with a zinc layer, a copper layer, and nickel layer in that order (p. 3). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify Agresti according to the teachings of Masao by further plating a nickel layer on the copper layer because doing so improves the anti-rusting properties of the wire, as well as the lubricity and operational efficiency of the wire (p. 3).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Agresti (WO 2018/233986) further in view of Masao (JP S59-194621) and Makoto (JP 2017-128746).
Regarding claim 15, Agresti teaches a wire having a steel core, a first layer of zinc alloy around the steel core and a second layer of copper around the first layer (¶ 6). The second layer is all copper (¶ 6), the first layer corresponding to the claimed intermediate layer) has more zinc than the second layer combined. Agresti teaches the first zinc alloy layer is a Cu-M-Zn alloy, where M is chosen from one or more metals (¶ 11). Agresti teaches the composition of the first and second layers together are represented by 58%-75% wt Cu, and 0.5%-10% wt for each M (¶ 11). The amount of Zn 
Agresti does not expressly teach an adhesion strength between the steel core and the coating layer. However, according to the instant specification, a zinc concentration of at least 0.5 at% achieves the desired adhesion strength (see Spec., at ¶ 22). Agresti teaches a Zn content of more than 0.5 at% (see ¶ 11). Accordingly, one of ordinary skill in the art would expect the prior art coated wire to have the claimed adhesion strength, absent objective evidence to the contrary. See MPEP 2112.
Agresti does not expressly teach a surface layer on the coated wire. Masao teaches a steel wire which is coated with a zinc layer, a copper layer, and nickel layer in that order (p. 3). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify Agresti according to the teachings of Masao by further plating a nickel layer on the copper layer because doing so improves the anti-rusting properties of the wire, as well as the lubricity and operational efficiency of the wire (p. 3).
Agresti in view of Masao does not teach the steel has a pearlite structure. Makoto teaches that in making wires, steel having a pearlite structure is suitable for wire drawing (p. 1, ¶ 3). It would have been obvious at the effective time of filing for one of 
Regarding claim 16, Agresti teaches using the coated steel wire to form a cord of twisted wires (¶ 32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784